Citation Nr: 0904605	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-12 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for depression and/or 
anxiety.

2.  Entitlement to service connection for hypertension, 
claimed as due to radiation exposure.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, claimed as ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to October 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the claims.  The RO 
in Cleveland, Ohio, currently has jurisdiction over the 
veteran's VA claims folder.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in October 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

In March 2007, the Board denied the current appellate claims 
as well as the veteran's claims of service connection for 
cataracts and diabetes mellitus.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a June 2008 Order, the Court, pursuant to 
a joint motion vacated the March 2007 Board decision, with 
the exception of the cataracts and diabetes mellitus claims, 
and remanded the case for compliance with the instructions of 
the joint motion.

For the reasons stated below, the Board concludes that 
additional development is required to comply with the 
instructions of the joint motion.  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the joint motion 
contended that the Board failed to provide adequate reasons 
and bases in support of its conclusion that VA had satisfied 
the duty to assist in obtaining relevant records.

In pertinent part, the joint motion observed that the service 
treatment records on file did not include the veteran's 
discharge examination, nor did the record reveal VA ever 
attempted to obtain the discharge records nor notify the 
appellant it could not obtain them.  The Board does not 
dispute that no discharge examination appears in the service 
treatment records assembled for its review.  However, the 
Board observes that the initial request for service treatment 
records in February 1999 was for the "complete 
medical/dental" record.  Further, correspondence sent to the 
veteran in March 1999 requested that he provide copies of any 
service treatment records in his possession, and no records 
were received at that time.  Thus, from this record it 
appears that VA had requested and received all available 
service treatment records from the veteran's period of active 
service.  Nevertheless, in compliance with the duty to 
assist, and pursuant to the instructions of the joint motion, 
the Board will make an additional request for any outstanding 
service treatment records, to include any discharge 
examination that may have been conducted.

The joint motion further contended that the veteran reported 
in November 2003 that he received treatment at the Military 
Hospital in El Paso, Texas, and testified at his October 2006 
hearing that he was repeatedly treated for back problems and 
a nervous condition at the El Paso, Texas, Naval Hospital.  
However, the joint motion stated that the record only 
contained one document from Beaumont General Hospital in El 
Paso, Texas, and that it was unclear whether this document 
related to the treatment the veteran alleged he received 
during service.  In regard to this contention, the Board 
observes that the service treatment records includes evidence 
from the Holloman Air Force Base, located in New Mexico, and 
William Beaumont Army Medical Center, located in El Paso, 
Texas.  As the initial request for service treatment records 
was for the "complete medical/dental" record, it would 
appear that this includes any such records.  Moreover, it 
does not appear the veteran has provided any specific details 
as to the identify of this hospital other than the rather 
vague references to a Military and Naval Hospital in El Paso, 
Texas, that would enable a more detailed search for 
outstanding records.  Nevertheless, in compliance with the 
duty to assist, and pursuant to the instructions of the joint 
motion, the Board will make an additional request for any 
such records.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his depression, 
anxiety, hypertension, and back problems 
since March 2005.  After securing any 
necessary release, obtain those records 
not on file.

2.  Please make another attempt to secure 
the veteran's service treatment records 
through official channels, to include the 
records pertaining to any discharge 
examination that was conducted.

In addition, follow-up on the veteran's 
account of treatment for his back and 
psychiatric condition at a Military/Naval 
Hospital in El Paso, Texas, to include 
requesting from the veteran the specific 
name and location of this facility, the 
approximate date(s) of treatment, whether 
such treatment was as an inpatient or 
outpatient, and the nature of the 
treatment received.  Take appropriate 
action to request all pertinent records 
of this facility.

All efforts to obtain additional service 
treatment records and the results of 
these efforts must be documented in the 
claims file.

3.  After the development requested above 
has been completed to the extent 
possible, again review the record, and 
provide any further claim development 
that is indicated by the additional 
evidence received.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his attorney should 
be furnished a Supplemental Statement of the Case which 
addresses all of the evidence obtained after the issuance of 
the March 2005 Statement of the Case, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

